Citation Nr: 1718068	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  15-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1952 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 15, 2014, the Veteran had level VII hearing loss in both ears.

2.  Beginning July 15, 2014, the Veteran has level XI hearing loss in both ears.


CONCLUSIONS OF LAW

1.  Prior to July 15, 2014, the criteria for a 40 percent disability rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  Beginning July 15, 2014, the criteria for a disability rating of 100 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  Beginning July 15, 2014, the criteria for special monthly compensation (SMC) based on deafness in both ears, have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(5) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a February 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided VA audiological examinations in February 2014 and March 2014.  The VA examiners reviewed the Veteran's electronic claims file and administered thorough clinical evaluations, which addressed the salient issues presented by the Veteran's claims at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.



Factual Background and Analysis

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a September 2004 rating decision, and a 20 percent evaluation was assigned.  The Veteran did not appeal that decision, and it became final.  In July 2013 the Veteran initiated an increased rating claim.  In the March 2014 rating decision, the 20 percent disability rating was continued, and the Veteran perfected a timely appeal 

The Veteran has received several VA audiological examinations.

On the authorized audiological evaluation in May 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
75
85
LEFT
45
55
65
75
80

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 66 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R § 4.85, these findings correspond to the Roman numerals VII for each ear.  Such findings result in a 40 percent disability rating.

On the authorized audiological evaluation in February 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
70
85
LEFT
50
55
65
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings correspond to the Roman numerals IV for each ear.  Such findings result in a 20 percent disability rating.  The Board recognizes that these examination results represent an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a), as the Veteran has puretone threshold values of 55 decibels or more at the 1000 through 4000 Hertz frequencies.  The regulation requires using either Table VI or Table VIa, which ever results in the higher numeral.  Applying the examination values under Table VIa, the right ear is Roman numeral VI and the left ear is Roman numeral V, resulting in a 20 percent disability rating on Table VII.  In this case, both tables yield the same result, a 20 percent disability rating. 

On the authorized audiological evaluation in March 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
75
85
LEFT
45
55
65
75
80

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 66 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings correspond to the Roman numerals VII for each ear.  Such findings result in a 40 percent disability rating.

On the authorized audiological evaluation on July 15, 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
80
90
105
LEFT
65
70
75
75
90

Speech audiometry revealed speech recognition ability of 30 percent in the right ear and of 24 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings correspond to the Roman numerals XI for each ear.  Such findings result in a 100 percent disability rating.

In addition to these examination results, the audiologist noted on the July 2014 examination that the Veteran has severe to profound sensorineural hearing loss.  He also opined that because of the Veteran's poor word recognition scores, "hearing aids alone will not be enough for understanding of speech with others."  The examiner recommended a streamer and a remote microphone in addition to the hearing aids.

The Board finds the May 2010 and the March 2014 audiological examinations probative regarding the Veteran's hearing loss disability.  Both of these examinations indicate hearing loss at a 40 percent disability rating.  In light of this evidence, the February 2014 examination results are less probative for assigning a disability rating.  

Based on the foregoing, prior to July 15, 2014, the Veteran's bilateral hearing disability warrants a 40 percent disability rating, but no higher; and from July 15, 2014, the Veteran's bilateral hearing loss disability warrants a rating of 100 percent.

The Board notes that the March 2014 and July 2014 audiological examinations were not in the Veteran's file when the RO issued the rating decision in March 2014.  However, as the March 2014 examination satisfies the Veteran's request for a 40 percent disability rating, there is no prejudice to the Veteran.  Likewise, the July 15, 2014 examination was not previously reviewed by the RO, but this too is not prejudicial to the Veteran, as it is the basis for the granting of a 100 percent disability rating, and special monthly compensation.


Special Monthly Compensation

Regarding special monthly compensation (SMC) ratings, the Board notes that the rating criteria on Table VII in 38 C.F.R. § 4.85 indicates that entitlement to SMC must be reviewed when the hearing loss disability is rated at 100 percent.  Turning to the SMC ratings, a Veteran who, as the result of a service-connected disability has deafness in both ears shall receive SMC under the provisions of 38 U.S.C.A. § 1114(k).  Deafness of both ears "will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule." 38 C.F.R. § 3.350(a)(5).  As a result of the increased rating above, the Veteran is service-connected for bilateral hearing loss rated at 100 percent disabling from July 15, 2014 forward, which is the equivalent of deafness in both ears for purposes of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a)(5).


ORDER

Entitlement to a 40 percent rating, but not higher, for bilateral hearing loss prior to July 15, 2014, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a 100 percent rating for bilateral hearing loss from July 15, 2014, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to special monthly compensation based on deafness in both from July 15, 2014, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


